Mr. Justice Sulzbacher,
after making the above statement of facts, delivered the following opinion of the Court.
The appeal in cassation from the order of July 22, 1901, rendered by the District Court of Arecibo declaring that it had jurisdiction to try the case does not lie, since such an appeal is only given from a final judgment rendered in a case, as is inferred from the language of Section 62'of General Order No. 118, Series of 1899, which provides in its *363last paragraph that if the order should overrule the dilatory exception, the court shall proceed with the trial of the case without any delay whatever, and hear the other evidence proposed bearing on the litigated points; but a party is not thereby deprived of an appeal from such order in cases like the one at bar involving a question-of jurisdiction, since an appeal in cassation for error of law or for error of procedure, lies from a final judgment in the cases provided for by articles 1690, paragraph 6, and 1691, paragraph 6, of the Law of Civil Procedure. The interrogatories held by the trial court to be impertinent should in fact have been so declared, since whatever might have been the result thereof, in case they had been replied to by the plaintiff, would not have influenced the result of the suit, and much less could their exclusion have deprived a party of his defence; for which reason the appeal for error of procedure provided for in paragraph 5 of article 1691 of the law referred to, does not lie.
We should declare, and to declare, that the appeal in cas-sation for error of law taken from the order of the 22nd of July, 1901, cannot be decided, and we declare that the appeal for error of procedure taken from the final judgment does not lie, and tax the costs against Don Pedro A. Canals. This decision will be communicated to the District Court of Arecibo and the appeal for error of law taken from the same judgment will be called in due time for the disposition thereof.
Messrs. Chief Justice Quiñones and Associate Justices Hernández, Figueras and MacLeaxy, concurred in the foregoing opinion.